Citation Nr: 0020847	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a right knee 
disorder resulting from a July 1993 hospitalization at a 
Department of Veterans Affairs (VA) Medical Center.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (RO) denied the veteran's 
claims of entitlement to an evaluation in excess of 10 
percent for a right ankle disability and entitlement to 
compensation for a right knee condition under the provisions 
of 38 U.S.C. § 1151.  The Board affirmed this denial in May 
1997.

The veteran appealed the Board's May 1997 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(Court).  By memorandum decision dated December 1999, the 
Court vacated and remanded the Board's May 1997 decision for 
the following purposes: (1) to consider a September 1996 VA 
examination report in support of the veteran's claim for an 
increased evaluation; (2) to provide an adequate statement of 
reasons or bases for the denial of that claim; (3) to address 
evidence of record that indicates that the veteran's 1993 
knee replacement caused deformity; and (4) to provide an 
adequate statement of reasons and bases as to why the knee 
replacement did not cause additional disability.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation is 
plausible and the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.

2.  The veteran has 75 percent limitation of ankle 
dorsiflexion and less than 25 percent limitation of ankle 
plantar flexion.  

3.  There is medical evidence of record suggesting that the 
veteran developed additional disability as a result of an 
operation performed at a VA medical facility in 1993.


CONCLUSIONS OF LAW

1.  The evidence satisfies criteria for a 20 percent 
evaluation for residuals of a right ankle sprain.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5271 (1999).

2.  The claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a right knee disorder resulting from a July 1993 
hospitalization at a VA Medical Center is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The issues before the Board include whether the veteran is 
entitled to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain.  Before discussing the 
merits of the veteran's claim, the Board must first determine 
whether the veteran has submitted evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  In this 
case, since 1993, the veteran has been alleging that his 
service-connected right ankle disability is worsening.  This 
allegation, alone, is sufficient to establish a plausible 
claim for an increased evaluation under 38 U.S.C.A. § 5107(a) 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board thus finds that the veteran has submitted a well-
grounded claim for an increased evaluation.  It also finds 
that the VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination(s) on which 
an evaluation is based adequately portrays the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999).

The RO has evaluated the veteran's right ankle disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5271.  DC 5271 provides that a 10 percent evaluation is 
warranted for moderate limited motion of the ankle.  A 20 
percent evaluation requires marked limited motion of the 
ankle.  

The veteran claims that a higher evaluation for his right 
ankle disability is warranted due to the severity of his 
symptomatology.  According to written statements submitted by 
the veteran during the pendency of this appeal and 
transcripts of hearings held at the RO in July 1996 and by 
videoconference before the undersigned Board Member in March 
1997, his right ankle disability is manifested by arthritis 
and vascular changes and causes him pain, hinders his ability 
to walk and sleep, and necessitates the use of a walking aid 
and medication.  For the reasons that follow, the Board 
agrees that a higher evaluation is warranted.  The medical 
evidence of record, noted below, reflects that the veteran's 
right ankle disability picture more nearly approximates a 20 
evaluation under DC 5271.  

The veteran has undergone multiple VA examinations within the 
last ten years.  During these examinations, VA examiners more 
often than not noted that the veteran had pain and/or loss of 
motion associated with his right ankle disability.  In 
September 1991, the veteran had dorsiflexion limited to 10 
degrees and plantar flexion to 50 degrees.  He also had 
inversion limited to 25 degrees and eversion limited to 10 
degrees, both with pain.  A physical therapist who evaluated 
the veteran's range of motion during this examination 
characterized the ankle dorsiflexion, eversion and inversion 
as mildly to moderately limited.  

During a VA examination in April 1993, a VA examiner noted 
that the veteran had dorsiflexion limited to 25 degrees and 
plantar flexion to 50 degrees.  Based on radiographic 
findings, he diagnosed minimal degenerative joint disease of 
the right ankle.  During a July 1995 examination, the veteran 
had mild anterior joint line tenderness, tenderness just 
inferior to the medial malleolus, a slight deformity just 
superior to the medial malleolus, some soft tissue 
calcification in the space between the distal medial 
malleolus and the talus, and plantar flexion to 45 degrees.  
The VA examiner indicated that the veteran presented with a 
cane and limped on the right, but the examination report 
appears to indicate that the veteran's ambulating 
difficulties were due primarily to residuals of a 1993 knee 
replacement.  

In September 1996, the veteran presented with a limp and 
there was an external rotational deformity of the right lower 
extremity.  Again, however, it is unclear from the 
examination report whether these abnormalities were due 
solely to the veteran's right knee complaints or partially to 
his right ankle disability.  Regardless, in regard to the 
veteran's right ankle, the VA examiner clearly noted that the 
veteran had subjective decreased sensation in all toes of the 
right foot and dorsiflexion and plantar flexion limited to 5 
and 35-40 degrees, respectively, with mild tenderness.  

From 1991 to 1996, the veteran once exhibited what is 
considered to be normal range of motion of the ankle under 38 
C.F.R. § 4.71, Plate II (1999) (ankle dorsiflexion from 0 to 
10 degrees and ankle plantar flexion from 0 to 45 degrees).  
At all other times, he exhibited limited range of motion, 
particularly with regard to dorsiflexion.  In September 1991, 
he had dorsiflexion to 10 degrees, which indicates a 50 
percent limitation of dorsiflexion, and plantar flexion to 50 
degrees, which indicates no limitation of plantar flexion.  
According to a VA physical therapist, the veteran had a mild 
to moderate limitation of dorsiflexion.  This limitation 
increased in severity from September 1991 to September 1996, 
when the veteran underwent his most recent examination for 
compensation purposes.  During this examination, the veteran 
had dorsiflexion to 5 degrees, and plantar flexion to 35 or 
40 degrees.  Pursuant to 38 C.F.R. § 4.71, Plate II, this 
represents a 75 percent limitation of dorsiflexion and a less 
than 25 percent limitation of plantar flexion. 

In light of these findings, the Board believes a 20 percent 
evaluation is warranted under DC 5271.  In 1991, when the 
veteran had dorsiflexion to 10 degrees and normal plantar 
flexion, a medical professional described this limitation of 
motion as mild to moderate.  Five years later, he exhibited 5 
degrees less dorsiflexion and 10 to 15 degrees less plantar 
flexion.  Although the extent of this limitation of motion 
has not been characterized, it is clear that it is worse than 
what was previously described as mild to moderate.  The Board 
is willing to accept this fact as sufficient to show that the 
veteran has marked limited ankle motion.

Inasmuch as the evidence establishes that the veteran has 
marked limited motion of the ankle, the criteria for a 20 
percent evaluation under DC 5271 have been satisfied.  An 
evaluation in excess of 20 percent is not warranted, however, 
because there is no evidence of record establishing that the 
veteran has ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, which is required for a 30 percent evaluation 
under DC 5270.  Moreover, because the veteran is now in 
receipt of a 20 percent evaluation, the maximum allowable 
evaluation under Diagnostic Code 5271, the Board need not 
separately consider the provisions of 38 C.F.R. § 4.40 and § 
4.45 in determining whether an evaluation in excess of 20 
percent is warranted.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran does not contend and the evidence does 
not disclose that the veteran's right ankle disability has 
caused marked interference with employment (beyond that 
contemplated by the assigned evaluation) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) have not been met. 

II.  38 U.S.C.A. § 1151

The veteran has submitted multiple written statements 
reflecting that after he underwent a total right knee 
replacement in 1993, he experienced greater pain in his right 
knee, developed an external rotation deformity of the right 
foot, and had more difficulty walking.  VA examination 
reports of record establish that the veteran had pain in the 
right knee both before and after the 1993 right knee 
replacement, but confirm that, after the operation, an 
external rotation deformity was first noted and the veteran 
began utilizing a cane.  Specifically, during a VA 
examination in 1991, the veteran ambulated without an aid and 
no external rotation deformity of the right ankle was noted.  
On VA examinations in July 1995 and September 1996, however, 
VA examiners noted that the veteran presented with a cane and 
that his right lower extremity externally rotated to 25 
degrees as compared to his left lower extremity, which 
externally rotated to 5 or 10 degrees.  

The above evidence establishes that sometime between 1991 and 
1995, the veteran's ability to ambulate decreased and he 
developed a right ankle deformity.  There is no evidence of 
record indicating that the need to use a cane and the 
deformity developed as a result of any other procedure 
performed or injury sustained during the time period at 
issue.  In light of this fact, the Board finds the above 
evidence sufficient to well ground the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 (1999).  However, it 
also finds that additional development by the RO is necessary 
before the Board can adjudicate this claim.


ORDER

A 20 percent evaluation for residuals of a right ankle sprain 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  

The veteran's claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a right knee disorder resulting from a July 1993 
hospitalization at a VA Medical Center is found to be well 
grounded, and to this extent only, it is granted subject to 
the development requested below.


REMAND

Given the Board's conclusion that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded within 
the meaning of 38 U.S.C.A. § 5107, the VA must now fulfill 
its duty to assist the veteran in developing the facts 
pertinent to his claim.  As noted previously, it appears that 
the veteran developed additional disability in the right knee 
and ankle sometime between 1991 and 1995.  The record appears 
to suggest that this additional disability resulted from a 
1993 right knee replacement performed at a VA facility.  A 
medical opinion regarding this matter is needed.  

To ensure that the VA fulfills its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should afford the veteran a VA 
examination by an appropriate specialist 
for the purpose of determining whether 
the veteran has additional chronic 
disability of the right knee and ankle as 
a result of the total right knee 
replacement performed at a VA Medical 
Center in July 1993.  The RO should send 
notification of the scheduled examination 
to the veteran's latest address of 
record, and advise him that a failure to 
report to the examination might result in 
an unfavorable decision.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
The examiner should conduct any and all 
indicated evaluations, studies and tests 
deemed necessary, and report all 
pertinent complaints and clinical 
findings in detail.  The examiner should 
then opine whether it is at least as 
likely as not that the veteran sustained 
additional chronic disability as a result 
of the 1993 surgery.  If the examiner 
finds that the veteran sustained 
additional disability, he should discuss 
the nature and extent of that additional 
disability.  Thereafter, the examiner 
should consider medical evidence showing 
that, in 1999, the veteran underwent 
revision of the 1993 total right knee 
replacement, and discuss whether that 
revision corrected any additional 
disability sustained.  The examiner 
should express the rationale on which he 
bases his opinion.

2.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim on the 
basis of the additional evidence 
received.  If the RO does not grant the 
benefit sought, it should provide the 
veteran and his representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional medical 
evidence, and the Board does not intimate any opinion as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  However, 
he is not required to act until he is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



